NOT FOR PUBLICATION

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
MARC HUBBARD,                  :
                               :    Civ. No. 19-18058 (RMB)
               Petitioner      :
     v.                        :
                               :          MEMORANDUM AND ORDER
WARDEN DAVID ORTIZ,            :
                               :
               Respondent      :
________________________       :

     This matter comes before the Court upon Petitioner Marc

Hubbard’s (“Petitioner”) motion to appoint counsel (ECF No. 2) in

this habeas corpus action under 28 U.S.C. § 2241. Petitioner is

incarcerated in the Federal Correctional Institution in Fort Dix,

New Jersey (“FCI Fort Dix.”) He challenges the finding of his guilt

to a prison disciplinary charge for possession of a cell phone,

which   resulted   in   his   loss   of   good   conduct   time   and   other

sanctions. (Pet., ECF No. 1.) Respondent filed an answer to the

petition on January 17, 2020. (Answer, ECF No. 5.)

     Petitioner seeks appointment of counsel in this matter because

he does not have the means to pay for an attorney, his petition

presents complex issues, and he has limited legal knowledge and

limited access to legal resources. (Mot. to Appoint Counsel, ECF

No. 2.) The Criminal Justice Act, 18 U.S.C. § 3006A(a)(2)(B),

permits courts to appoint counsel to financially eligible persons
in habeas actions under § 2241 “whenever the court determines that

the   interests   of   justice    so    require.”    A   district      court,   in

exercising its discretion, “must first decide if the petitioner

has presented a nonfrivolous claim and if the appointment of

counsel will benefit the petitioner and the court.” Reese v.

Fulcomer, 946 F.2d 247, 263–64 (3d Cir. 1991) superseded on other

grounds   by    statute.   “Factors     influencing      a   court's    decision

include the complexity of the factual and legal issues in the case,

as well as the pro se petitioner's ability to investigate facts

and   present   claims.”   Id.    at    264.   A   court     may   exercise     its

discretion not to appoint counsel if the issues are straightforward

and   capable   of   resolution    on   the    record    and   the   petitioner

understands the issues and has the ability to forcefully and

coherently present his claims. Id.

      Petitioner has presented a nonfrivolous petition. In doing

so, Petitioner has clearly presented his claims, citing to the

relevant Supreme Court case and attaching appropriate exhibits.

Appointment of counsel will not provide further assistance to

Petitioner or the Court in resolving the legal issues presented.

The Court will deny the motion to appoint counsel and extend the

time for Petitioner to file a pro se reply to Respondent’s Answer.

      IT IS therefore on this 27th day of March 2020,

      ORDERED that Petitioner’s motion to appoint counsel (ECF No.

2) is DENIED; and it is further

                                        2
     ORDERED that Petitioner shall have thirty days from the date

of this Order to file a reply brief to Respondent’s Answer; and it

is further

     ORDERED that the Clerk shall serve a copy of this Order on

Petitioner by regular U.S. mail.

                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE




                                   3
